DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 1, 2022, with respect to the rejections under Dowd have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fu (US 2015/077127).  Fu discloses monitoring a battery’s power level (in blocks of 10%), determining how much time each 10% block would last, and reporting the power level to an external device.  
Regarding Williams, the citation to figure 4 is supposed by the provisional (62/838,882).  Thus, the Williams publication qualifies for an effective filing date of April 25, 2019 (which predates the earliest filing date of this application).  Citing to the publication is acceptable because it incorporates the subject matter of the provisional MPEP §2127(I).  The Applicant will note that the relevant disclosure in the provisional is figures 3-4 and the specification, paragraphs 42-61).
Claim Objections
Claims 13-14 objected to because their recitation of “the third power level” does not appear to be correct.  These claims originally depended from claim 11, which defined the “third” power level in a manner similar to how claim 9 has been amended to define the “second” power level.  The new “third” power level (claim 10) is “indicative of a greater amount of power being received [] than is being output”.  This type of power level is not the trigger for the actions taken in claims 13-14.  
For the purpose of the art rejections of claims 13-14, they will be interpreted as being “in response to the power level message being indicating of the second power level”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2021/0281103) in view of Fu (US 2015/0077127).  Williams has an effective filing date of 4/25/19.  Support for this can be found in Williams’ provisional application (62/838,882), which is incorporated by reference into the publication.  
With respect to claim 1, Williams discloses an intelligent battery controller device (fig 3-4; par 48-85), comprising: 
3a housing (302) distinct from the battery (304; the “battery port 408” indicates where the battery can be connected to the power electronics 302; thereby making them distinct housings and physical components)
a power input interface (404), housed by the housing, that receives power from a power source for storage in a 4battery; 
5a power output interface (408), housed by the housing, that outputs power from the battery; 
6a wireless communication interface (416) housed by the housing that is configured to transmit messages to an external device that receives power from the intelligent battery controller device (par 55);
7a power monitor and control system (410) that is housed by the housing and that monitors: 
1) an output power output by 8the battery to one or more external devices via the power output interface (par 57-58; the ability to regulate converter 402(2) and 402(3) is evidence that the MCU is monitoring battery output power); and 
2) an input power 9received by the battery via the power input interface (par 57-58; the ability to regulate converter 401(2) and 402(3) is evidence that the MCU is monitoring system input power – i.e. power from the PV port).
Williams discloses a physical housing that contains the circuitry necessary to interact with a battery (that is distinct from the housing).  Williams discloses the necessary interfaces, power monitors, and wireless communication circuitry.  Williams does not expressly disclose a processor that determines a power level of the battery.
Fu discloses an intelligent battery controller device (fig 1; par 19-42), comprising: 
6a communication interface (par 25); 
7a power monitor and control system that monitors the power level of the battery (par 20-21, 25, 32); and
11a processing system (330 and 340) in communication with the power monitor and control 12system, wherein the processing system is configured to: 
13based on the battery power, determine a power level of 14a plurality of predefined power levels (par 21 divides the power levels into equally sized 10% blocks), wherein the predefined power levels comprise: 
a first power level being indicative that power will cease to be 3output after a predefined period of time has elapsed (par 27-28, 33-41; the “first power level” is any power level lower than a second power level); and 
a second power level indicative of the intelligent battery controller device being able to maintain the output power for a first defined duration of time into the future (par 27-28, 33-41; the “second power level” is any power level higher than a first power level); and 
cause the 16communication interface to transmit a power level message to an external device that 17receives power from the intelligent battery controller device (par 42), wherein the power level message indicates the determined power level (par 42).  
Fu discloses determining the battery power level (split into blocks each indicating a range of 10%).  Based on the battery power level, the Fu processing system correlates how much time the battery can continue to provide power.  For low states of charge (for example, 20%), the time will be lower than for higher states of charge (for example, 80%). 
Therefore, when Fu sends a message “about the determined remaining battery service time” (par 42), it either sends a message indicating a relatively short time or a relatively long time.  The relatively short time (because the battery only has 20% power) is interpreted as the “first power level”, which indicates that power will cease after “a predefined period of time”.  The relatively long time (as the battery has 80% power and can operate for longer than the 20% battery) is interpreted as the “second power level”, which indicates that power can continue to be provided for “a first defined duration of time”.  As an 80% full battery can provide power longer than a 20% battery, the Fu “first defined duration of time” is longer than the “predefined period of time”. 
The claim is directed to sending two notices about how long a battery can provide power (either a short time or a long time).  This is disclosed by Fu.
When combined, the Fu processing system would be location with the Williams power monitor and control system (410).  Thereby satisfying the limitation of the processing system being “housed by the housing”.  Further, Williams discloses that the power monitor and control system monitors battery input power and output power; thus, the combination teaches that Fu determines the battery power level through William’s measurements.  When combined, the Fu message regarding the power level would be sent through William’s wireless communication interface to the device being powered (connected to port 406).
Williams and Fu are analogous because they are from the same field of endeavor, namely intelligent battery controllers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to either modify Williams to include the power level messaging, as taught by Fu, or modify Fu to be placed into a housing, as taught by Williams.  
Regarding the former, the motivation for doing so would have been to inform the user of the status of the system.  Providing the user with more information would let them know if their system is operating normally.
Regarding the latter, the motivation for doing so would have been to protect internal electronics.  Placing electronics into a housing is known in the art to keep out water, dust, etc. to prolong the life of the device. 
With respect to claim 2, Dowd discloses 1the plurality 2of predefined power levels comprises: a third power level indicating of a greater amount of power being received at the power input interface than being output via the power output interface (par 37).  If any one power level message indicates a relatively low battery % and a subsequent power level message indicates a relatively higher battery %, then that subsequent message “indicates” that power has been added to the battery.  This qualifies it as a “third” power level. For example, at a first time, the Fu battery controller sends a message indicating that the battery is charged to 45%.  A few minutes later, the controller sends a message indicating that the battery is charged to 63%.  This “indicates” that more power has entered the battery than has exiting the battery.
The claim is only broadly directed to what the power level indicates, as opposed to defining the message itself. 
With respect to claim 4, Fu discloses 1 the plurality of predefined power levels further comprises a fourth power level indicative of the intelligent 253battery controller device being able to maintain the output power for a second defined duration 4of time, the second duration of time being longer than the first duration of time (par 37).  There are at least ten Fu power levels.  There are several combinations in which the first power level is the lowest (e.g. 20%), the second power level is higher (e.g. 80%), a third power level can indicate adding power to the battery (any indicated level that is higher than the previous), and a fourth power level that is highest (e.g. 90%).
With respect to claim 5, Williams (par 3) discloses 1the power 2input receives a direct current from a solar panel system.  Dowd’s solar panel system would also obviously provide DC power.  
With respect to claim 7, Williams discloses1 a 2battery profile stored to a non-transitory processor-readable medium that defines operating 3parameters for the battery (par 63-64, 67, 82-85), wherein the processing system controls a duty cycle of a square wave 4for charging of the battery based on the battery profile (via PWM interface 412(2); par 53).  
With respect to claim 8, Williams discloses 1the wireless 2communication interface performs direct wireless communications with another device without the use of a network hub (par 55,) and the power level message is encrypted (inherent).  Williams also discloses the communication interface uses a Bluetooth standard (par 55). 
Williams discloses communication protocols that are peer-to-peer (without the use of a network hub).  These include at least Bluetooth®, Zigbee®, and IEEE 802.11x.
Bluetooth communications are encrypted.  Support can be found in current Bluetooth specifications (see at least pages 6 and 14-15), available at https://www.bluetooth.com/bluetooth-resources/bluetooth-core-specification-version-5-3-feature-enhancements/.  A copy of this specification was provided in the Non-Final (3/1/22).  
With respect to claim 16, Williams and Fu combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claim 1.  The references are analogous, as discussed above. 
Claims 6, 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Fu and Apostolakis (US 2013/0064136).
With respect to claim 6, the combination discloses the power input interface, but not that it receives AC power from a lighting system.  Apostolakis (fig 2A; par 26-27) teaches that it is known to connect a powered electronic device to receive an alternating current from a lighting system that is not continuously powered.
The combination and Apostolakis are analogous because they are from the same field of endeavor, namely battery-powered electrical devices.  Apostolakis’ device is powered by a battery (fig 3, item 320; par 30).  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to accept AC power, as taught by Apostolakis.  The motivation for doing so would have been to increase the reliability of the system.  By tapping into more power sources, the combination’s battery can be charged more often.
It is noted that claims 1 and 6 are limited to the intelligent battery controller device.  The scope of the device ends at its ports.  That the device has an AC port is a narrowing structural limitation. The defining characteristics of the AC power (that it is intermittent) is not a narrowing limitation.  It is descriptive of a feature that is not claimed (the claim is directed to the input power interface, the power itself and its source are not claimed). 
With respect to claims 9-10 and 12, the combination of Williams and Fu teaches the intelligent battery controller system, as discussed above in the art rejections of claims 1-2 and 4, respectively.  Williams further discloses a battery (304).  The combination of Williams and Fu is analogous, as discussed above.  The combination does not expressly disclose a gateway.  Apostolakis discloses 2a gateway device (fig 2a; par 26-27) that provides network access to a plurality of devices.
The combination and Apostolakis are analogous because they are from the same field of endeavor, namely battery operated devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to connect Apostolaki’s gateway to the combination’s output interface.  The motivation for doing so would have been the obviousness of using a known power source to operate a device that requires power.   Additional motivation would have been to monitor the status of the Apostolakis battery.
With respect to claim 14, the combination discloses 1the gateway 2device is further configured to determine to maintain current power consumption of the gateway 3device in response the power level message being indicative of the second [[third]] power level.  When Fu sends a second power level message (through the Williams wireless communication interface), it informs the receiver of how much more time the battery can continue to supply power.  There is no disclosure in the combination regarding taking any power consumption actions.  Thus, the combination teaches that the Apostolakis gateway is configured to maintain its power consumption.
With respect to claim 15, Williams discloses 1a  MPPT to charge the battery (par 68).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Fu, Apostolakis and Nay (US 9,098,278).
The combination teaches that battery charge % is measured and communicated.  The combination does not expressly disclose that a power level message causes the gateway to disable one or more functions.  
Nay (fig 3A, 6; col. 5-8) discloses a server that receives power level messages (380) indicating battery charge capacity (col. 6, lines 23-27), and is configured to disable one or more functions to decrease power consumption in 3response to the power level message being indicative of the second [[third]] power level (fig 6, state 620; col. 6, lines 39-58; col. 8, lines 52-64).  
Nay discloses that its server receives signals indicating battery charge levels (similar to the signals disclosed by Fu).  The signals may be voltage levels that correspond to battery charge levels of 40% and 80% (col. 6, lines 45-50).  When the signal reaches a first value, the server begins to take actions to prolong battery life (disabling functions).
The combination and Nay are analogous because they are from the same field of endeavor, namely battery powered computers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include Nay’s power consumption reduction.  The motivation for doing so would have been to extend battery life.  The combination teaches that the gateway is powered by solar power and a battery.  This means that power is limited and not guaranteed. Thus, the skilled artisan would have been motivated to look for ways to conserve power in the combination. 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Fu and Nay.
With respect to claim 17, Fu discloses 1the power level messages include information regarding battery charge %.  Nay, as discussed above, discloses its controller receives battery charge % messages as well.  Nay discloses that its power level message are indicative of a power 2shutdown event for the one or more external devices after a predefined period of time (state 630; col. 8-9, bridging paragraph); the 3method further comprising: 4performing, by an external device, an action to prepare for the shutdown event 5after the predefined period of time (state 630).  
With respect to claim 18, Nay discloses1: 2decreasing, by the external device, power consumption in response to the wireless 3power level message (state 630).  The shutdown is a decrease in power consumption.  
With respect to claim 19, Nay discloses 12determining, by an external device, based on one or more factors (the thresholds disclosed in col. 6, lines 39-58 and col. 8, lines 52-64), whether to 3decrease power consumption in response to the wireless power level message (the thresholds indicate when to transition from state 610 to any of 620, 630); and 4in response to determining, disabling, by the external device, one or more 5functions of the external device (within states 620, 630). 
With respect to claim 20, the combination discloses 1the wireless power level message is encrypted (because it is Bluetooth, see art rejection of claim 8) and the plurality of predefined power levels comprises at least seven power levels (Fu discloses ten levels; see par 37).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836